SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Under Rule 14a-12 QUALSTAR CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Steven N. Bronson David J. Wolenski Sean M. Leder Dale E Wallis Alan Howe Copy to: James A. Prestiano, Esq. The Law Offices of James A. Prestiano, P.C. 631 Commack Road, Suite 2A Commack, NY 11725 (631) 499-6000 Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials: ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: June 3, 2014 Dear Shareholder: Shareholders of record as of Wednesday, June 4, 2014 are cordially invited to attend the 2014 Annual Meeting of Shareholders of Qualstar Corporation, a California corporation (“Qualstar,” the “Company,” or “we”), to be held on Friday, June 27, 2014, at the corporate offices of Qualstar, located at 3990-B Heritage Oak Court, Simi Valley, California 93063, beginning at 10:00 a.m. Pacific Time (including any adjournment, postponement, continuation or rescheduling thereof, the “2014 Annual Meeting”). At this meeting you will be asked to vote on each of the two (2) proposals set forth in the attached Notice of 2014 Annual Meeting and Proxy Statement, which contains detailed information about each proposal and other matters related to the 2014 Annual Meeting. We believe that the five (5) nominees proposed by your Board, with their breadth of relevant and diverse experience, represents the best interests of our shareholders and should be elected. Accordingly, your Board of Directors recommends that you vote FOR the following five (5) nominees: Steven N. Bronson, David J. Wolenski, Sean M. Leder, Dale E. Wallis, and Nick Yarymovych, using the enclosed WHITE proxy card. Your VOTE is important to the future of Qualstar. We appreciate your support and look forward to seeing you at the 2014 Annual Meeting. Whether or not you plan to attend the 2014 Annual Meeting, please vote your shares using the Internet, the phone, or by mail by returning the WHITE proxy card enclosed. If you have any questions or require any assistance with voting your shares, please contact the Company’s proxy solicitor AST Phoenix Advisors, 6201 15th Avenue, 3rd Floor, Brooklyn, New York 11219, (877) 283-0320. It is important that your shares be represented.Therefore, even if you presently plan to attend the 2014 Annual Meeting, please complete, sign and date and promptly return the enclosed proxy card in the envelope provided.If you do attend the 2014 Annual Meeting and wish to vote in person, you may withdraw your proxy at that time. I look forward to seeing you at the 2014 Annual Meeting. Sincerely, /s/ Steven N. Bronson Steven N. Bronson Chief Executive Officer and President QUALSTAR CORPORATION 3990-B Heritage Oak Court Simi Valley, California 93063 NOTICE OF THE 2 To be held on Friday, June 27, 2014 at 10:00 A.M. (PDT) NOTICE IS HEREBY GIVEN that the 2014 Annual Meeting of Shareholders (including any adjournment, postponement, continuation or rescheduling thereof, the “2014 Annual Meeting”) of Qualstar Corporation (“Qualstar,” the “Company,” or “we”) will be held at the corporate offices of Qualstar, located at 3990-B Heritage Oak Court, Simi Valley, California 93063, on Friday, June 27, 2014, at 10:00 a.m. Pacific Time, for the following purposes: 1. To elect five directors to serve one-year terms expiring at the 2015 Annual Meeting of Shareholders, or until their successors have been duly elected and qualified; 2. To approve the appointment of SingerLewak LLP as the independent registered public accounting firm to audit our financial statements for the fiscal year ending June 30, 2014; and 3. To transact any other business as may properly come before the 2014 Annual Meeting and any adjournment thereof. More information on all of these matters is included in the accompanying Proxy Statement. Shareholders of record at the close of business on Wednesday, June 4, 2014, are entitled to notice of, and to vote at, the 2014 Annual Meeting and any adjournment or postponement thereof.All shareholders are cordially invited to attend the 2014 Annual Meeting in person. Your Board of Directors recommends that you vote FOR the Board’s five (5) nominees: Steven N. Bronson, David J. Wolenski, Sean M. Leder, Dale E. Wallis, and Nick Yarymovych. By Order of the Board of Directors /s/ Steven N. Bronson Steven N. Bronson, Chairman Simi Valley, California June 3, 2014 YOUR VOTE IS IMPORTANT.THEREFORE, WHETHER OR NOT YOU PLAN TO ATTEND THE 2, SIGN AND DATE THE ENCLOSED PROXY CARD, AND RETURN IT IN THE PREADDRESSED ENVELOPE PROVIDED.NO POSTAGE IS NECESSARY IF MAILED IN THE UNITED STATES. IMPORTANT NOTICE regarding the availability of proxy materials for the 2014 Annual Meeting of Shareholders to be held on June 27, 2014:This Proxy Statement and our Annual Report on Form 10-K for the fiscal year ended June 30, 2013 are available on Qualstar’s website at www.qualstar.com. QUALSTAR CORPORATION 3990-B Heritage Oak Court Simi Valley, California 93063 PROXY STATEMENT 2 To be held on June 27, 2014 at 10:00 A.M. (PDT) This Proxy Statement is being furnished to all shareholders of record as of Wednesday, June 4, 2014 by the Board of Directors (the “Board”) of Qualstar Corporation, a California corporation (“Qualstar,” the “Company,” or “we”), in connection with the solicitation of proxies for the 2014 Annual Meeting of Shareholders (including any adjournment, postponement, continuation or rescheduling thereof, the “2014 Annual Meeting”) to be held on Friday, June 27, 2014 at the corporate offices of Qualstar, located at 3990-B Heritage Oak Court, Simi Valley, California 93063, at 10:00 a.m. Pacific Time. This Proxy Statement contains important information about the business matters that will be voted on at the 2014 Annual Meeting. GENERAL INFORMATION Why am I receiving these materials? We sent you this Proxy Statement because your Board is soliciting your proxy to vote at the 2014 Annual Meeting. This Proxy Statement summarizes the information you need to vote at the 2014 Annual Meeting. You do not need to attend the 2014 Annual Meeting to vote your shares of Qualstar’s common stock, no par value (the “Common Shares”). This Proxy Statement, the accompanying WHITE proxy card and our annual report on Form 10-K for the fiscal year ended June 30, 2013 are being made available to shareholders beginning on or about June 6, 2014. Please read this Proxy Statement, as it contains important information you need to know to vote at the 2014 Annual Meeting. What proposals will be voted on at the 2014 Annual Meeting? At the 2014 Annual Meeting, you will be asked to consider and vote upon the following matters: ● Election of five directors to each serve until the 2015 Annual Meeting of Shareholders and until their respective successors shall have been duly elected and qualified (Proposal 1); ● Approval of the appointment of SingerLewak LLP as the independent registered public accounting firm for the fiscal year ending June 30, 2014 (Proposal 2); and ● Any other matters, if any, as may properly be brought before the 2014 Annual Meeting and any postponement or adjournment of the 2014 Annual Meeting. When and where will the 2014 Annual Meeting be held? The 2014 Annual Meeting will be held on Friday, June 27, 2014, at 10:00 a.m. Pacific Time, at the corporate offices of Qualstar, located at 3990-B Heritage Oak Court, Simi Valley, California 93063. Who is entitled to vote at the 2014 Annual Meeting? Your Board of Directors has fixed the close of business on Wednesday, June 4, 2014 as the record date for determining those shareholders entitled to notice of, and to vote on, all matters that may properly come before the 2014 Annual Meeting. As of the record date, Qualstar had 12,253,117 outstanding shares of common stock entitled to notice of, and to vote at, the 2014 Annual Meeting.No other securities are entitled to vote at the 2014 Annual Meeting.Only shareholders of record on the record date are entitled to notice of and to vote at the 2014 Annual Meeting and at any adjournment thereof. 1 What are the voting rights of shareholders? Each shareholder of record is entitled to one vote for each share held as of the record date on all matters to come before the 2014 Annual Meeting and at any adjournment thereof. Under our Articles of Incorporation, shareholders do not have cumulative voting rights in the election of directors. How many votes must be present to hold the 2014 Annual Meeting? To conduct business at the 2014 Annual Meeting, a quorum must be present. The presence in person or by proxy of shareholders entitled to cast at least a majority of all votes entitled to be cast at the meeting shall constitute a quorum. We count proxies marked “withhold authority” as to any director nominee or “abstain” as to a particular proposal for purposes of determining the presence or absence of a quorum at the 2014 Annual Meeting for the transaction of business. How do I vote my shares? In addition to voting in person at the 2014 Annual Meeting or any postponement or adjournment thereof, you may vote by mail, Internet or telephone. Voting by Internet or Telephone. If you are a registered shareholder (that is, if your stock is registered in your name), you may also vote by Internet or telephone by following the instructions included with your WHITE proxy card.You are encouraged to vote electronically by Internet or telephone.The procedures for each of these voting methods is set forth below. Vote by Internet .
